Twin Disc, Incorporated WE PUT HORSEPOWER TO WORK ™ Twin Disc, Incorporated April 27, 2011 2 Safe Harbor Statement This presentation contains statements that are forward-looking within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.These statements are based on management’s current expectations that are based on assumptions that are subject to risks and uncertainties.Actual results may vary because of variations between these assumptions and actual performance.Investors are referred to Twin Disc’s fiscal year 2010 Annual Report and Form 10-K, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Forward-Looking Information,” which outlines certain risks regarding the Company’s forward-looking statements.Copies of the Company’s SEC filings may be obtained from the SEC, and are available on Twin Disc’s web site (www.twindisc.com), or by request from the Investor Relations department at the Company. Twin Disc, Incorporated April 27, 2011 3 Twin Disc At A Glance •Founded in 1918 •Headquartered in Racine, WI •≈913 employees (FYE ‘10) •TTM Revenues of $277M FY10 Revenues of $228M FY09 Revenues of $296M FY08 Revenues of $332M •We are a global company –Well-known customers around the world –Mfg Operations in the U.S., Italy, Belgium, Switzerland and Japan (JV) –World-wide distributor network –65% of fiscal 2010 sales to international markets 2 1 1 # Manufacturing location (# of facilities in each location) Company owned distribution/service location Purchasing/sourcing offices Twin Disc, Incorporated April 27, 2011 FY 2010 Financial Highlights $ millions $ millions •Quarterly sequential sales & earnings improvement –Despite challenges, profitable for the full fiscal year •Key Markets –Mega Yacht and European markets remained soft throughout fiscal 2010 –ARFF, Military and Commercial Marine were steady –Sales in the Pacific Rim continued strong, at near record levels –Oil & gas markets experienced strong growth in 2nd half of fiscal year Twin Disc, Incorporated •Generated $35 million of cash from operating activities •Reduced debt by $19.6 million, or 39% –Cash also increased $5.8 million, or 44%, to $19.0 million •$25 million cost reduction and avoidance program fully implemented –announced in 2009’s 4th Fiscal Quarter April 27, 2011 FY 2010 Financial Highlights $ millions $ millions Twin Disc, Incorporated April 27, 2011 6 Net Sales & Net Earnings (First Nine Months) •Sales up 31% –Oil & gas markets strong –Experienced continued softness in mega yacht and European markets –Prior year:seasonal and temporary plant shutdowns impacted Q1 shipments –Asian markets continued at near record levels •$11.2 million profit, up $12.7 million –Prior year includes extended plant shutdowns in Q1 at European and US manufacturing locations Twin Disc, Incorporated April 27, 2011 7 Marine & Propulsion Systems •Pleasure Craft market continues soft worldwide –However, building share of market with new technology •Work Boat market steady –Europe soft –North America showing improvement –Asia-Pacific moderating •Patrol Boat market experiencing global growth –Asian market experiencing strong growth Twin Disc, Incorporated April 27, 2011 •Industrial markets showing modest growth –Agriculture, irrigation, recycling and construction •ARFF and Military holding steady –ARFF:Continue to increase market share with ‘pump & roll’ transmissions •Oil & Gas markets picking up –Orders increasing globally for 8500 & air clutches –New 7500 series finishing field tests, initial deliveries in Q4 Twin Disc, Incorporated April 27, 2011 9 48% International Sales 65% International Sales Twin Disc, Incorporated April 27, 2011 10 Managing Our Cost Structure CAPEX •Investing in core competencies •Spent over $64 million over past 6 yrs Twin Disc, Incorporated Sourcing Offices April 27, 2011 Managing Our Cost Structure Low Cost Lower Cost Corporate HQ/Mfg Mfg locations Twin Disc, Incorporated April 27, 2011 12 What Differentiates Us? •Technology –Oil & Gas •8500 Series –ARFF •“Pump & Roll” –Military •“Legacy” Contracts –Marine •Patented QuickShift® •Dynamic Positioning/DPII •Rolla CFD Twin Disc, Incorporated April 27, 2011 13 What Differentiates Us? •92+ Years of Proven Application Know-How •Niche Market Focus •Product/Market & Geographic Diversity •Core Manufacturing Capabilities # Mfg location Co.-owned dist. 3rd Party dist. Service dealers Twin Disc, Incorporated Looking Ahead Twin Disc, Incorporated April 27, 2011 15 FY04 FY05 FY06 FY07 $ millions Corporate Six Month Backlog (Mfg Orders to be shipped in the next 6 months) FY08 FY09 FY11 FY10 +131% Twin Disc, Incorporated April 27, 2011 16 Fiscal Year 2011/12 Outlook •Mega Yacht & Europe - weakness expected to continue, modest growth off historic lows expected •Industrial, ARFF & Military will remain stable, modest growth •Oil & Gas - experiencing strong growth in demand •Patrol Boat market expanding •Asian market continues at near record levels •New product launches: 7500 & Express Joystick System® •Continued focus on working capital management •Expect continued improvement into fiscal 2012 Twin Disc, Incorporated WE PUT HORSEPOWER TO WORK ™ Twin Disc, Incorporated Appendices Twin Disc, Incorporated April 27, 2011 19 Corporate Profile - Market Diversity Pleasure Craft Market: •Target Markets: High speed planing and displacement yachts from 50’ to 150’, diesel powered •Products:Transmissions, Surface Drives, Propellers, Steering/Thruster/Trim Systems, Water Jets, Control Systems •Channels: Engine OEMs & dealers, & boat builders •Customers: CAT, CMD, MAN, MTU, Volvo / Azimuth, Baia, Ferretti, Maritimo, Palmer Johnson, Riviera, Sanlorenzo, Sunseeker •Competition: ZF, Reintjes / Kamewa /Side Power, Ultraflex Appendix I Twin Disc, Incorporated April 27, 2011 20 Corporate Profile - Market Diversity Work Boat Market: •Target Markets: planing and displacement vessels from 30’ to 250’, diesel powered •Products:Transmissions, Propellers, MCD’s, Water Jets, Controls •Channels: Engine OEMs & dealers, boat builders & distribution •Customers: CAT, Cummins, IVECO, Mitsubishi, Volvo / Damen / Sewart Supply (operators: Secor, Tidewater, Groupe Bourbon) •Competition: ZF, Reintjes / Kamewa, Hamilton Appendix II Twin Disc, Incorporated April 27, 2011 21 Corporate Profile - Market Diversity Patrol Boat Market: •Target Markets: military, patrol and coast guard vessels from 30’ to 90’, diesel powered •Products:Transmissions, Surface Drives, Propellers, Steering/Thruster/Trim Systems, Water Jets, Controls, EJS •Channels: Engine OEMs & dealers, naval authorities & boat builders •Customers: CAT, CMD, MAN, MTU, Volvo / Indian Navy/Coast Guard, Israeli Navy, Turkish Coast Guard, USCG, US Navy,
